 



Exhibit 10.13
Portions of this exhibit marked [*] are requested to be treated confidentially.
LICENSE AGREEMENT
     This License Agreement (this “Agreement”) made as of this 28th day of
August, (the “ Effective Date”) 2007 by and between
     TMRC Co., Ltd., a corporation organized under the laws of Japan (“TMRC”),
having a place of business at 4-3, Akasaka 3-chome, Minato-ku, Tokyo, Japan
     and
     INNOVIVE PHARMACEUTICALS, INC., a corporation organized under the laws of
the State of Delaware, U.S.A. (“Innovive”), having a place of business at 555
Madison Avenue, New York, NY 10022, U.S.A.
WITNESSETH THAT:
     WHEREAS, TMRC is engaged in research and development of pharmaceutical
product called TM-411 (Tamibarotene); and
     WHEREAS, Innovive desires to obtain an exclusive license under TMRC’s
rights in the pharmaceutical product called TM-411 (Tamibarotene) to research,
develop and commercialize such product in European countries; and
     WHEREAS, TMRC has agreed to grant exclusive license under TMRC’s rights in
the pharmaceutical product called TM-411 (Tamibarotene) to research, develop and
commercialize such product in the Territory (as defined below) .
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
1. DEFINITIONS
     For purposes of this Agreement, the terms defined in this Section 1 shall
have the respective meanings set forth below:
     1.1 “Affiliate” shall mean, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with such Person. A Person shall be regarded as in control of another
Person if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other Person, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other Person by any means whatsoever.

1



--------------------------------------------------------------------------------



 



     1.2 “Applicable Laws” shall mean all applicable laws, statutes, rules,
regulations, ordinances, orders, decrees or administrative decisions and the
like of any nation or government.
     1.3 “Competent Authority (ies)” shall mean, collectively, the governmental
entities in each country in the Territory responsible for (a) the regulation of
any Product intended for use in the Field (b) the establishment, maintenance
and/or protection of rights related to the Licensed Patent Rights, or (c) any
other applicable regulatory or administrative agency in any country in the
Territory that is comparable to, or a counterpart of, the foregoing, including
but not limited to European Agency for the Evaluation of Medicinal products
(EMEA) and each country’s Medicines and Healthcare Products Regulatory Agency
(MHRA).
     1.4 “Compound” shall mean the compound known as TM-411 (Tamibarotene)
listed on Exhibit B, and any parts, analogs and derivatives thereof.
     1.5 “Government Approvals” shall mean any approvals, licenses,
registrations, or equivalents of Competent Authorities that are necessary for
the manufacture, use, storage, transport, export, import, clinical testing or
sale of the Product.
     1.6 “Field 1” shall mean the pharmaceutical prevention or treatment of
acute promyelocytic leukemia (APL), “Field 2” shall mean the pharmaceutical
prevention or treatment in human hematological malignancies, including but not
limited to Multiple myeloma (MM), Myelodysplastic syndrome (MDS), Chronic
myelomonocytic leukemia (CMMoL), Chronic Myelocytic leukemia (CML) and Acute
myelocytic leukemia (AML) and solid tumor indications except Hepatocelluar
carcinoma (HCC). “Field” shall collectively mean Field 1 and Field 2.
     1.7 “First Commercial Sale” shall mean that, with respect to any Product,
the first sale of such Product after all applicable marketing and pricing
approvals (if any) have been granted by the applicable governing health
authority of such country.
     1.8 “Joint Development” shall mean work to be conducted by TMRC and/or
Innovive (including but not limited to work in which either TMRC or Innovive
participates by means of payment in part), such as nonclinical and/or clinical
studies of Product in the Field, in each case as listed on Exhibit D.
     1.9 “LICENSE AGREEMENT” shall mean the License Agreement that provides for
a license grant to TM-411 (Tamibarotene) for use in North America as of
December 6, 2006 between TMRC and Innovive.
     1.10 “Licensed IP Rights” shall mean, collectively, the Licensed Patent
Rights, Licensed Trademark Rights and the Licensed Know-How Rights.
     1.11 “Licensed Know-How Rights” shall mean all trade secret and other
know-how rights in and to all data, information, compositions and other
technology, including the Compound (and including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing)
which are available to TMRC and are necessary or useful for Innovive to make,
use, develop, sell or seek regulatory approval to market a composition, or to
practice any method or process, at any time claimed or disclosed in any issued
patent or pending patent application within the Licensed Patent Rights or which
otherwise relates to the Compound.

 



--------------------------------------------------------------------------------



 



     1.12 “Licensed Patent Rights” shall mean (a) the patents and patent
applications listed on Exhibit A hereto, (b) all patents and patent applications
in the Territory that claim or cover the Compound and for which TMRC heretofore
or hereafter has an ownership or (sub) licensable interest, (c) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications listed in clauses (a) — (b) above or the patent
applications that resulted in the patents described in clauses (a) — (b) above,
and (d) all patents that have issued or in the future issue from any of the
foregoing patent applications, including utility, model and design patents and
certificates of invention, together with any reissues, reexaminations, renewals,
extensions or additions thereto.
     1.13 “Licensed Trademark Rights” shall mean (a) trademark owned by TMRC all
common law rights and registered rights in and to the Trademark.
     1.14 “MAA” shall mean a Marketing Authorization Application, or similar
application for marketing approval of a Product for use in the Field submitted
by Innovive to the applicable Competent Authority, or its foreign equivalent.
     1.15 “Net Sales” shall mean, with respect to any Product, the gross sales
price of such Product invoiced by Innovive and its sublicensees or its Affiliate
to customers who are not Affiliates (or are Affiliates but are the end users of
such Product) less, to the extent actually paid or accrued by Innovive and its
sublicensees or its Affiliate (as applicable), (a) credits, allowances,
discounts and rebates to, and chargebacks from the account of, such customers
for nonconforming, damaged, out-dated and returned Product; (b) freight and
insurance costs incurred by Innovive and its sublicensees or its Affiliate (as
applicable) in transporting such Product to such customers; (c) cash, quantity
and trade discounts, rebates and other price reductions for such Product given
to such customers under price reduction programs; (d) sales, use, value-added
and other direct taxes incurred on the sale of such Product to such customers;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product to such customers; (f) sales commissions
incurred on the sale of such Product to such customers; and (g) an allowance for
uncollectible or bad debts determined in accordance with generally accepted
accounting principles.
     1.16 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
     1.17 “Phase II Clinical Trial” shall mean a Phase II human clinical trial
sponsored by Innovive or its Affiliate that is intended to initially evaluate
the effectiveness of the Compound for a particular indication or indications in
patients with the disease or indication under study, and is conducted in any
country in Territory.
     1.18 “Phase III Clinical Trial” shall mean Phase III human clinical trial
sponsored by Innovive or its Affiliate that is to investigate the safety and
efficacy use of the Compound which investigation will include comparative trials
with appropriate antitumor agents.
     1.19 “Product(s)” shall mean any therapeutic or preventative pharmaceutical
products containing the Compound as an ingredient.

 



--------------------------------------------------------------------------------



 



     1.20 “Registration(s)” shall mean any and all permits, licenses,
authorizations, registrations or regulatory approvals (including MAAs) required
and/or granted by any Competent Authority as a prerequisite to the development,
manufacturing, packaging, marketing and selling of any product.
     1.21 “Royalty Term” shall mean, with respect to each Product in each
country, the term for which a Valid Claim remains in effect and would be
infringed but for the license granted by this Agreement, by the use, offer for
sale, sale or import of such Product in such country.
     1.22 “SUPPLY AGREEMENT” shall mean the Supply Agreement between the parties
regarding the supply of Tamibarotene dated March 12, 2007 between TMRC and
Innovive.
     1.23 “Territory” shall mean countries listed on Exhibit C.
     1.24 “Third Party” shall mean any Person other than TMRC, Innovive and
their respective Affiliates.
     1.25 “Trademark” shall mean “OSALEUKIN”.
     1.26 “Valid Claim” shall mean a claim of an issued and unexpired patent
included within the Licensed Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.
2. REPRESENTATIONS AND WARRANTIES
     Each party hereby represents and warrants to the other party as follows:
     2.1 Corporate Existence. Such party is a corporation duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated.
     2.2 Authorization and Enforcement of Obligations. Such party (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder. This Agreement has
been duly executed and delivered on behalf of such party, and constitutes a
legal, valid, binding obligation, enforceable against such party in accordance
with its terms.
     2.3 No Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other Persons required to be obtained by such
party in connection with license of this Agreement have been obtained.
     2.4 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.

 



--------------------------------------------------------------------------------



 



     2.5 Licensed IP Rights. As to TMRC only, TMRC (a) is the sole owner or
exclusive licensee of the Licensed IP Rights, and except as TMRC has expressly
informed Innovive in writing prior to the date of this Agreement, has not
granted to any Third Party any license or other interest in the Licensed IP
Rights in Territory, (b) is not aware of any Third Party patent, patent
application or other intellectual property rights that would be infringed (i) by
practicing any process or method or by making, using or selling any composition
which is claimed or disclosed in the Licensed Patent Rights or which constitutes
Licensed Know-How Rights, or (ii) by making, using or selling Products, and
(c) is not aware of any infringement or misappropriation by a Third Party of the
Licensed IP Rights.
     2.6 TMRC’s REPRESENTATION AND WARRANTIES. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT NOTHING IN THIS AGREEMENT IS OR SHALL BE CONSTRUED AS (i) A
WARRANTY OR REPRESENTATION BY TMRC AS TO THE VALIDITY OR SCOPE OF ANY LICENSED
PATENT RIGHTS (ii) A WARRANTY OR REPRESENTATION THAT ANYTHING MADE, USED, SOLD,
OR OTHERWISE DISPOSED OF UNDER ANY LICENSE GRANTED IN THIS AGREEMENT IS OR WILL
BE FREE FROM INFRINGEMENT OF PATENTS OR OTHER INTELLECTUAL PROPERTY OF THIRD
PARTIES; OR (iii) A REPRESENTATION OR WARRANTY BY TMRC OF THE ACCURACY, SAFETY,
OR USEFULNESS FOR ANY PURPOSE OF ANY TMRC KNOW-HOW AT ANY TIME MADE AVAILABLE BY
TMRC. TMRC SHALL HAVE NO LIABILITY WHATSOEVER TO INNOVIVE OR ANY OTHER PERSON
FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE,
SUSTAINED BY, OR ANY DAMAGE ASSERTED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY
INCURRED BY OR IMPOSED ON INNOVIVE OR ANY OTHER PERSON, ARISING OUT OF IN
CONNECTION WITH OR RESULTING FROM (A) THE PRODUCTION, USE , OR SALE OF ANY
PRODUCT BY INNOVIVE, OR THE PRACTICE OF THE LICENSED PATENT RIGHTS ;BY INNOVIVE;
OR (B) THE USE BY INNOVIVE OF ANY TMRC KNOW-HOW, AND INNOVIVE SHALL HOLD TMRC,
OR ITS OFFICERS, EMPLOYEES , OR AGENTS, HARMLESS IN THE EVENT TMRC, OR ITS
OFFICERS, EMPLOYEES, OR AGENTS, IS HELD LIABLE THEREFOR, EXCEPT TO THE EXTENT
RESULTING FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TMRC OR ITS OFFICERS,
EMPOYEES, OR AGENTS.
3. LICENSE GRANT
     3.1 Licensed IP Rights. TMRC hereby grants to Innovive an exclusive license
(with the right to grant sublicenses ) under the Licensed IP Rights to conduct
research and to develop, make, have made, use, offer for sale, sell and import
Products in the Territory for use in the Field.
     3.2 Availability of the Licensed IP Rights. TMRC shall provide Innovive
with a copy of all information available to TMRC (including information
regarding the Japanese filing for the product) relating to the Licensed IP
Rights, Products or Compound, including without limitation: (a) regulatory
submissions including all protocols, protocol amendments and investigator
brochures, (b) communications with the Competent Authorities (including the
minutes of any meetings as well as all pharmacovigilance documents heretofore or
hereafter prepared), (c) trial master files, including case report forms,
(d) listings and tables of results from the clinical trials, (e)
treatment-related serious adverse event reports from the clinical trials,
(f) storage of and access

 



--------------------------------------------------------------------------------



 



permission to any retained samples of materials used in clinical trials, and
(g) access to CROs involved in the clinical trials. Innovive shall provide TMRC,
at TMRC’s cost for copying and delivery and to the extent Innovive is not
legally or contractually prohibited therefrom, with all data and reports
developed or made by Innovive under this Agreement and are specific to the
Licensed IP Rights. Innovive shall grant to TMRC a nonexclusive license to use
such data and reports outside the Territory, subject to TMRC paying to Innovive
such cost for copying and delivery, and Innovive grants to TMRC’s other
licensees of the Compound, to the extent Innovive is not legally or
contractually prohibited therefrom, a nonexclusive license to use such data and
reports in the Field outside the Territory subject to a royalty to be mutually
agreed upon by the parties in good faith prior to the granting of such license.
     Notwithstanding foregoing TMRC has ownership for the data and reports
accrued from Joint Development and is free to use such data and reports in and
outside the Territory without any restriction.
     3.3 Technical Assistance. For a period of [*] following the date of this
Agreement, Innovive may request that TMRC provides directly, or indirectly if
reasonably possible to TMRC, such technical assistance to Innovive regarding APL
as Innovive reasonably requests regarding the Licensed IP Rights, Products or
Compound, including without limitation making all data relevant to regulatory
filings available to Innovive and providing to Innovive all or part of TMRC’s
inventory of GMP and non-GMP Compound as the parties mutually agree. In the
event TMRC has adequate personnel available, TMRC shall undertake such technical
assistance on Innovive’s behalf for the period determined between TMRC and
Innovive. Innovive shall pay to TMRC its pre-approved, documented, reasonable
expense incurred by TMRC in regarding such technical assistance to Innovive
including but not limited to all salary, round trip fee and accommodation fee
for providing such technical assistance.
     3.4 Registrations. TMRC acknowledges and agrees that Innovive shall own all
Registrations for Products for use in the Field, in each country in the
Territory. TMRC hereby grants to Innovive a free-of-charge right to reference
and use and have access to all other Registrations and all other regulatory
documents that relate to the Licensed IP Rights, Products or Compound, including
CTAs (Clinical Trial Authorization), MAAs, and DMFs, and any supplements,
amendments or updates to the foregoing (for the purposes of this Section, the
“Right of Reference”) which TMRC has right to do so. Innovive shall have the
right to (sub) license the Right of Reference to its sublicensees and Affiliates
on the condition that Innovive shall impose the same secrecy obligations as
those of Innovive. TMRC shall promptly notify Innovive of any written or oral
notices received from, or inspections by any Competent Authority relating to any
such Registrations, and shall promptly inform Innovive of any responses to such
written notices or inspections and the resolution of any issue raised by such
Competent Authority. During the time that TMRC is the holder of a Registration,
if any, Innovive shall be entitled to attend any major meetings and participate
in telephone calls with the Competent Authorities, including without limitation
any major meeting preparation, meeting co-ordination and preparation of minutes.
     3.5 Product Supply. Subject to the terms and conditions contained herein,
Innovive shall purchase all the requirements of the Product in the Territory
from TMRC at a price of [*] Japanese yen (Yen[*]) per 2mg Tamibarotene tablet or
[*] percent ([*]%) of the average reference prices of Product in [*] countries
([*] and [*]), whichever is higher; provided, however, that in the
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



event of any unanticipated condition or circumstances that would have a
material, adverse impact on either party’s economic return derived from such
price of Product, the parties agree promptly to negotiate in good faith to
arrive at a new price with a view to sharing equitably such adverse economic
impact. Innovive shall provide TMRC with an annual non-binding forecast by
calendar quarter Innovive’s estimated requirements. If the Supply Agreement
terminates, or if purchase of the Product is not feasible due to a problem in
compliance with regulations in the Territory, or due to TMRC’s inability or
unwillingness to provide the total amounts required by Innovive, then the
parties shall discuss in good faith how to solve such problem and explore the
alternatives including allowing Innovive to manufacture product on its own. If
after such good faith discussions it becomes clear that TMRC is unable to
provide such required amounts of Product due to TMRC’s inability or
unwillingness, then Innovive shall have the right to manufacture the Product
itself, or to purchase the Product from Third Parties; provided, however, that
TMRC, Innovive and such Third Parties shall in good faith discuss terms and
conditions concerning such Third Parties’ manufacture.
     3.6 Continue or Return. If Innovive does not pay any milestone under
Section 4.4(1), 4.4(2) or 4.4(3) after TMRC has provided written notice to
Innovive and at least [*] days to make such payment, TMRC may terminate this
Agreement forthwith. If Innovive does not pay any milestone under Section 4.4(6)
to TMRC with respect to the use of the development of Compound for any of the
indication in Field 2 after [*] years from the date of execution of this
Agreement, upon written notice to Innovive regarding any such use from TMRC,
Innovive shall continue such development with payment of milestone under
Section 4.4(6) or the exclusive right for such development in Field 2 shall be
converted to a nonexclusive right and TMRC can license such rights in Field 2
without any restriction other than Innovive’s nonexclusive right.
4. FINANCIAL CONSIDERATIONS
     4.1 Royalty Rate. In consideration for the licenses granted to Innovive
herein, during the Royalty Term for a Product, Innovive shall pay to TMRC
royalties, with respect to each Product, equal to [*] percent ([*]%) of Net
Sales of such Product by Innovive its Affiliates and its sublicensees for the
first year and following First Commercial Sale and in subsequent years either
(a) such [*] percent ([*]%) of Net Sales of such Product by Innovive or (b) [*]
Japanese yen (Yen[*]), whichever is greater in subsequent years, until
expiration of the last-to-expire patent or [*] years from marketing Product on
each indication respectively, whichever is later. If Product is supplied to
Innovive by TMRC, Innovive may use the Trademark free of charge. If Product is
not supplied to Innovive by TMRC, Innovive shall pay to TMRC a trademark royalty
of [*] percent ([*]%) of Net Sales of Product that uses the Trademark for [*]
years from the date when Innovive ceases to be supplied Product by TMRC;
provided, however, that Innovive shall not pay such trademark royalty after
expiration of this Agreement under Section 10.1.
     4.2 Third Party Royalties. If Innovive, its Affiliates or sublicensees is
required to pay royalties to any Third Party in order to exercise its rights
hereunder to make, have made, use, sell, offer to sale or import any Product,
then Innovive shall have the right to credit one hundred percent (100%) of such
Third Party royalty payments against the royalties owing to TMRC under
Section 4.1 above with respect to sales of such Product in such country;
provided, however, that Innovive shall not reduce the amount of the royalties
paid to TMRC under Section 4.1 above by reason of
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



this Section 4.2, with respect to sales of such Product in such country, to less
than [*] percent ([*]%) of Net Sales of such Product in such country.
     4.3 Combination Products. Combination Product is defined as a mixture of
Compound and other active ingredient(s). Net Sales value of the Compound in the
Combination Product shall be calculated by the formula of A/(A+B), where A is
the value of Compound as reasonably determined by Innovive and reasonably
acceptable to TMRC, and B is the value of other active ingredients. For purposes
of the royalty payments, the Royalty rate set forth in Section 3.1 shall be
applied to the Royalty on the Net Sales value of the Compound in the Combination
Products.
     4.4 Milestones. Innovive shall pay to TMRC the following milestone payments
within thirty (30) days following the first achievement of the applicable
milestone:
(1) Upon signing of this Agreement, Innovive shall pay TMRC eighty million
Japanese yen (Yen80, 000,000) in cash; provided, however, that the payment shall
be made in the following method.
(i) Upon signing of this Agreement                Yen18,000,000
(ii) The payment of remaining Yen62,000,000 shall be extended until the time
when Innovive has raised at least [*] US dollars ($ [*] USD) of new funding or
until the end of March, 31, 2008, whichever is earlier.
(2) Upon 1st patient inclusion in Europe for the first Phase II Clinical Trial
to obtain USA approval, Innovive shall pay TMRC [*] Japanese yen (Yen [*]) in
cash.
(3) Upon inclusion of half the patients required for the first Phase II Clinical
Trial in Europe to obtain USA approval or until the end of June, 30, 2008,
whichever is earlier, Innovive shall pay TMRC [*] Japanese yen (Yen [*]) in
cash.
(4) Upon 1st MAA submission in the Territory in Field 1, Innovive shall pay TMRC
[*] Japanese yen (Yen[*]) in cash.
(5) Upon 1st MAA Approval in the Territory in Field 1, Innovive shall pay TMRC
[*] Japanese yen (Yen[*]) in cash
(6) Upon 1st patient inclusion in the first European Phase II Clinical Trial for
MAA in the Territory for each indication of the Field 2, Innovive shall pay TMRC
[*] Japanese yen (Yen[*]) in cash for each indication of the Field 2.
(7) Upon 1st MAA submission in the Territory for each indication of the Field 2,
Innovive shall pay TMRC [*] Japanese yen (Yen [*]) in cash.
(8) Upon 1st MAA Approval in the Territory for each indication of the Field 2,
Innovive shall pay TMRC [*] Japanese yen (Yen[*]) in cash.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



5. ROYALTY REPORTS AND ACCOUNTING
     5.1 Royalty Reports. Within sixty (60) days after the end of each calendar
quarter during the term of this Agreement following first to occur of the First
Commercial Sale of a Product and the receipt by Innovive or its Affiliates of
Net Sublicensing Revenues, Innovive shall furnish to TMRC a quarterly written
report showing in reasonably specific detail (a) the calculation of Net Sales
during such calendar quarter; (b) the calculation of Net Sublicensing Revenues
for such quarter; (c) the calculation of the royalties, if any, that shall have
accrued based upon such Net Sales and Net Sublicensing Revenues; (d) the
withholding taxes, if any, required by law to be deducted with respect to such
sales; and (e) the exchange rates, if any, used in determining the amount of
EUR. With respect to sales of Products invoiced in EUR, the gross sales, Net
Sales and royalties payable shall be expressed in EUR. With respect to (i) Net
Sales invoiced in a currency other than EUR and (ii) cash consideration paid in
a currency other than EUR by Innovive’s sublicensees hereunder, all such amounts
shall be expressed both in the currency in which the distribution is invoiced
and in the EUR equivalent. The EUR equivalent shall be calculated using the
average of the exchange rate (local equivalent per EUR) published in Financial
Times, on the last business day of each month during the latest applicable
calendar quarter.
     5.2 Audits.
          5.2.1 Upon the written request of TMRC and not more than once in each
calendar year, Innovive shall permit an independent certified public accounting
firm of nationally recognized standing selected by TMRC and reasonably
acceptable to Innovive, at TMRC’s expense, to have access during normal business
hours to such of the financial records of Innovive as may be reasonably
necessary to verify the accuracy of the payment reports hereunder for the eight
(8) calendar quarters immediately prior to the date of such request (other than
records for which TMRC has already conducted an audit under this Section).
          5.2.2 If such accounting firm concludes that additional amounts were
owed during the audited period, Innovive shall pay such additional amounts
within thirty (30) days after the date TMRC delivers to Innovive such accounting
firm’s written report so concluding. The fees charged by such accounting firm
shall be paid by TMRC; provided, however, if the audit discloses that the
royalties payable by Innovive for such period are more than [*] percent ([*]%)
of the royalties actually paid for such period, then Innovive shall pay the
reasonable fees and expenses charged by such accounting firm.
          5.2.3 TMRC shall cause its accounting firm to retain all financial
information subject to review under this Section 5.2 in strict confidence;
provided, however, that Innovive shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Innovive regarding such financial information. The
accounting firm shall disclose to TMRC only whether the reports are correct or
not and the amount of any discrepancy. No other information shall be shared.
TMRC shall treat all such financial information as Innovive’s Confidential
Information.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



6. PAYMENTS
     6.1 Payment Terms. Royalties shown to have accrued by each royalty report
provided for under Section 5 above shall be due on the date such royalty report
is due. Payment of royalties in whole or in part may be made in advance of such
due date.
     6.2 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country in the Territory
where the Product is sold, Innovive shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to TMRC’s account in a bank or other depository institution in such
country.
     6.3 Withholding Taxes. Innovive shall be entitled to deduct the amount of
any withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Innovive,
its Affiliates or sublicensees, or any taxes required to be withheld by
Innovive, its Affiliates or sublicensees, to the extent Innovive, its Affiliates
or sublicensees pay to the appropriate governmental authority on behalf of TMRC
such taxes, levies or charges. Innovive shall use reasonable best efforts to
minimize any such taxes, levies or charges required to be withheld on behalf of
TMRC by Innovive, its Affiliates or sublicensees. Innovive promptly shall
deliver to TMRC proof of payment of all such taxes, levies and other charges,
together with copies of all communications from or with such governmental
authority with respect thereto within thirty (30) days of receipt of
confirmation of payment.
7. RESEARCH AND DEVELOPMENT OBLIGATIONS
     7.1 Research and Development Efforts. Innovive shall use its commercially
reasonably best efforts to conduct such human clinical trials as Innovive
determines are necessary or desirable to obtain regulatory approval to
manufacture and market such Product as Innovive determine are commercially
feasible in the Territory in accordance with Exhibit E hereto. Innovive shall
not publish any preclinical studies of Tamibarotene without a prior written
approval from TMRC, such approval not to be unreasonably withheld. Innovive
shall grant to TMRC to the extent Innovive is not legally or contractually
prohibited therefrom, a nonexclusive license to use data based on such human
clinical trials and regulatory approval in the Field outside the Territory
subject to TMRC paying Innovive ’s cost to provide such data to TMRC, and
Innovive grants to TMRC’s other licensees of the Compound, to the extent
Innovive is not legally or contractually prohibited therefrom, a non exclusive
license to use such data in the Field outside the Territory subject to a royalty
to be mutually agreed upon by the parties in good faith prior to the granting of
such license.
     Notwithstanding foregoing TMRC has ownership for the data based on such
human clinical trials and regulatory approval accrued from Joint Development and
TMRC are free to use such data and reports in and outside the Territory without
any restriction.
     7.2 Joint Development. TMRC shall conduct Joint Development in accordance
with Exhibit D. The terms and conditions for the joint development shall be
determined between TMRC and Innovive.

 



--------------------------------------------------------------------------------



 



     7.3 Records. Innovive shall maintain records, in sufficient detail and in
good scientific manner, which shall reflect all work done and results achieved
in the performance of its research and development regarding the Products.
     7.4 Reports. Within sixty (60) days following the end of each half calendar
year during the term of this Agreement, Innovive shall prepare and deliver to
TMRC a written summary report which shall describe (a) the research performed to
date employing the Licensed IP Rights, (b) the progress of the development, and
testing of Products in clinical trials, and (c) the status of obtaining
regulatory approvals to market Products and Innovive shall inform TMRC of the
new development of clinical trial and regulatory approval from time to time.
8. CONFIDENTIALITY
     8.1 Confidential Information. During the term of this Agreement, and for a
period of [*] years following the expiration or earlier termination hereof, each
party shall maintain in confidence all information of the other party that is
disclosed by the other party and identified as, or acknowledged to be,
confidential at the time of disclosure (the “Confidential Information”), and
shall not use, disclose or grant the use of the Confidential Information except
on a need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors, to the extent such disclosure is reasonably
necessary in connection with performing its obligations or exercising its rights
under this Agreement. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each party hereto shall obtain agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.
     8.2 Permitted Disclosures. The confidentiality obligations contained in
Section 8.1 above and 8.3 below shall not apply to the extent that (a) any
receiving party (the “Recipient”) is required (i) to disclose information by
law, regulation or order of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product, provided in either
case that the Recipient shall provide written notice thereof to the other party
and sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof; or (b) the Recipient can demonstrate that
(i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions of the Recipient in violation hereof; (ii) the disclosed
information was rightfully known by the Recipient (as shown by its written
records) prior to the date of disclosure to the Recipient by the other party
hereunder; (iii) the disclosed information was disclosed to the Recipient on an
unrestricted basis from a source unrelated to any party to this Agreement and
not under a duty of confidentiality to the other party; or (iv) the disclosed
information was independently developed by the Recipient without use of the
Confidential Information disclosed by the other party. Notwithstanding any other
provision of this Agreement, Innovive may disclose Confidential Information of
the TMRC relating to information developed pursuant to this Agreement to any
Person with whom Innovive has, or is proposing to enter into, a business
relationship, as long as such Person has entered into a confidentiality
agreement with Innovive.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



     8.3 Non Disclosures Except as otherwise provided in Section 8.2 above, TMRC
and Innovive shall not disclose any terms or conditions of this Agreement to any
Third Party without the written consent of the other party. Notwithstanding the
foregoing, prior to execution of this Agreement, Innovive and TMRC have agreed
upon the substance of information that can be used to describe the terms of this
transaction for IPO, equity financing and actual investors, and without the
other party’s consent, Innovive and TMRC may disclose such information, as
modified by mutual agreement from time to time.
9. PATENTS
     9.1 Patent Prosecution and Maintenance. Innovive shall have the right to
control, at [*] cost, the preparation, filing, prosecution and maintenance of
all patents and patent applications within the Licensed Patent Rights. Innovive
shall give TMRC an opportunity to review and comment on the text of each patent
application subject to this Section 9.1 before filing, and shall supply TMRC
with a copy of such patent application as filed, together with notice of its
filing date and serial number. TMRC shall cooperate with Innovive, execute all
lawful papers and instruments and make all rightful oaths and declarations as
may be necessary in the preparation, prosecution and maintenance of all patents
and other filings referred to in this Section 9.1. Notwithstanding the
foregoing, TMRC and Innovive shall have joint ownership of any patents to the
extent claiming inventions conceived in the course of Joint Development, . TMRC
and its Licensees (including sublicensees) are free to practice such inventions
claimed by such patents outside the Territory and within Territory outside the
Field under this Agreement or the LICENSE AGREEMENT without any restriction. If
Innovive, in its sole discretion, decides to abandon the preparation, filing,
prosecution or maintenance of any patent or patent application in the Licensed
Patent Rights, then Innovive shall notify TMRC in writing thereof and following
the date of such notice (a) TMRC may control, at [*] cost, the preparation,
filing, prosecution and maintenance of such patents and patent applications, and
(b) Innovive shall thereafter have no license under this Agreement to such
patents and patent applications. TMRC represents and warrants that as of the
Effective Date and throughout the term of this Agreement (i) TMRC has and shall
maintain the exclusive rights in Territory to control the preparation, filing,
prosecution and maintenance of all patents and patent applications within the
Licensed Patent Rights, and (ii) TMRC has and shall maintain the necessary
rights to grant to Innovive the right to control, with a prior consent of TMRC’s
licensors of the Licensed Patent Rights, which consent TMRC shall use
commercially reasonable efforts to obtain and maintain, the preparation, filing,
prosecution and maintenance of all patents and patent applications within the
Licensed Patent Rights as set forth in this Agreement.
     9.2 Notification of Infringement. Each party shall notify the other party
of any substantial infringement in the Territory known to such party of any
Licensed Patent Rights and shall provide the other party with the available
evidence, if any, of such infringement.
     9.3 Enforcement of Patent Rights. Innovive, at [*] expense, shall have the
right to determine the appropriate course of action to enforce Licensed Patent
Rights or otherwise abate the infringement thereof, to take (or refrain from
taking) appropriate action to enforce Licensed Patent Rights, to defend any
declaratory judgments seeking to invalidate or hold the Licensed Patent Rights
unenforceable, to control any litigation or other enforcement action and to
enter into, or permit, the settlement of any such litigation, declaratory
judgments or other enforcement action with respect to Licensed Patent Rights, in
each case in Innovive’s own name and, if required by
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



law, in the name of TMRC and shall consider, in good faith, the interests of
TMRC in so doing. If Innovive does not, within one hundred twenty (120) days of
receipt of notice from TMRC, abate the infringement or file suit to enforce the
Licensed Patent Rights against at least one infringing party in the Territory,
TMRC shall have the right to take whatever action it deems appropriate to
enforce the Licensed Patent Rights; provided, however, that, within thirty
(30) days after receipt of notice of TMRC’s intent to file such suit, Innovive
shall have the right to jointly prosecute such suit and to fund up to [*] the
costs of such suit. The party controlling any such enforcement action shall not
settle the action or otherwise consent to an adverse judgment in such action
that diminishes the rights or interests of the non-controlling party without the
prior written consent of the other party. All monies recovered upon the final
judgment or settlement of any such suit to enforce the Licensed Patent Rights
shall be shared, after reimbursement of expenses, in relation to the damages
suffered by each party.
     9.4 Cooperation. In any suit to enforce and/or defend the License Patent
Rights pursuant to this Section 9, the party not in control of such suit shall,
at the request and expense of the controlling party, cooperate in all respects
and, to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.
10. TERMINATION
     10.1 Expiration. Subject to Sections 10.2 and 10.4 below, this Agreement
shall expire on the expiration of the last to expire Valid Claim or, if later,
fifteen (15) years from the date of First Commercial Sale of the Product in the
Territory. Upon expiration of this Agreement (a) Innovive shall have a fully
paid-up, non-exclusive license under the Licensed Know-How Rights and Licensed
Trademark Rights to make, have made, use, sell, offer for sale and import
Products in the Territory for use in the Field, and (b) Section 3.4 shall
survive.
     10.2 Termination by Innovive. Except as otherwise provided in Section 12,
Innovive may terminate this Agreement upon or after the breach of any material
provision of this Agreement by TMRC if TMRC has not cured such breach within
ninety (90) days after notice thereof by Innovive; provided, however, if any
default is not capable of being cured within such ninety (90) day period and
TMRC is diligently undertaking to cure such default as soon as commercially
feasible thereafter under the circumstances, Innovive shall have no right to
terminate this Agreement.
     10.3 Termination by TMRC. Except as otherwise provided in Section 12, TMRC
may terminate this Agreement upon or after the breach of any material provision
of this Agreement by Innovive if Innovive has not cured such breach within
ninety (90) days after notice thereof by TMRC; provided, however, if any default
is not capable of being cured within such ninety (90) day period and Innovive is
diligently undertaking to cure such default as soon as commercially feasible
thereafter under the circumstances, TMRC shall have no right to terminate this
Agreement. Notwithstanding termination by TMRC under this Section 10.4, any
royalties or milestone payments that have accrued prior to such termination
shall survive such termination.
     10.4 Insolvency or Bankruptcy. To the extent permitted by applicable laws,
either party may, in addition to any other remedies available to it by law or in
equity, terminate this Agreement, in whole or in part, by written notice to the
other party in the event the other party shall have
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



become insolvent or bankrupt, or shall have made assignment for the benefit of
its creditors, or there shall have been appointed a trustee or receiver of the
other party. The parties agree that, (i) in the event of the commencement of a
bankruptcy proceeding by or against Innovive under applicable laws that has not
been dismissed or resolved within ninety (90) days, TMRC shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any intellectual
property obtained in the course of development of the Product and all
embodiments of such intellectual property shall be promptly delivered to it upon
any such termination of this Agreement, upon expiration of such ninety (90) day
period upon its written request therefore, unless Innovive elects to continue to
perform all of its obligations under this Agreement or (ii) in case of a
commencement of bankruptcy proceeding by or against TMRC under applicable laws,
TMRC shall, free of charge, furnish Innovive with TMRC’s data under Licensed
Know-How Rights which TMRC has at the time of such commencement and TMRC has
right to do so.
     10.5 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 8, 9, 10, 11 and 13
shall survive the expiration or termination of this Agreement. Upon any
termination of this Agreement, TMRC shall grant a direct license to any
sublicense of Innovive hereunder having the same scope as such sublicense and on
terms and conditions no less favorable to such sublicensee than the terms and
conditions of this Agreement, provided that such sublicensee is not in default
of any applicable obligations under this Agreement and agrees in writing to be
bound by the terms and conditions of such direct license.
11. INDEMNIFICATION
     11.1 Indemnification. Innovive shall defend, indemnify and hold TMRC
harmless from all losses, liabilities, damages and expenses (including
attorneys’ fees and costs) incurred as a result of any claim, demand, action or
proceeding arising out of any breach of this Agreement by Innovive, or the gross
negligence or willful misconduct of Innovive in the performance of its
obligations under this Agreement, except in each case to the extent arising from
the gross negligence or willful misconduct of TMRC or the breach of this
Agreement by TMRC.
     11.2 Procedure. TMRC promptly shall notify Innovive of any liability or
action in respect of which TMRC intends to claim such indemnification and
Innovive shall have the right to assume the defense thereof with counsel
selected by Innovive. The indemnity agreement in this Section 11 shall not apply
to amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of Innovive, which consent shall
not be withheld unreasonably. The failure to deliver notice to Innovive within a
reasonable time after the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve Innovive of any liability to TMRC
under this Section 11, but the omission so to deliver notice to Innovive will
not relieve it of any liability that it may have to TMRC otherwise than under
this Section 11. TMRC under this Section 11, its employees and agents, shall
cooperate with Innovive and its legal representatives in the investigation and
defense of any action, claim or liability covered by this indemnification.
     11.3 Insurance. Innovive shall maintain product liability insurance with
respect to the research, development, manufacture and sales of Products by
Innovive in such amount as Innovive customarily maintains with respect to the
research, development, manufacture and sales of its similar products. Innovive
shall maintain such insurance for so long as it continues to research,

 



--------------------------------------------------------------------------------



 



develop, manufacture or sell any Products, and thereafter for so long as
Innovive customarily maintains insurance covering the research, development,
manufacture or sale of its similar products.
12. FORCE MAJEURE
     Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including but not limited to fire,
floods, embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party.
13. MISCELLANEOUS
     13.1 Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the parties hereto to the other
party shall be in writing, delivered by any lawful means to such other party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the addressor and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

         
 
  If to TMRC:   TMRC Co., Ltd.
 
      4-3, Akasaka 3-chome, Minato-ku
 
      Tokyo 107-0052
 
      Attention: Takeki Baba, Director Legal Dept.
 
       
 
  If to Innovive:   Innovive Pharmaceuticals, Inc.
 
      555 Madison Avenue, 25th Floor
 
      New York, NY 10022, U.S.A.
 
      Attention: Eric Poma, VP Business Development

     13.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England, without regard to the conflicts of law
principles thereof.
     13.3 Arbitration. Any dispute, controversy or claim initiated by either
party arising out of or relating to this Agreement, its negotiations, execution
or interpretation, or the performance by either party of its obligations under
this Agreement (other than (a) any dispute, controversy or claim regarding the
validity, enforceability, claim construction or infringement of any patent
rights, or defenses to any of the foregoing, or (b) any bona fide third party
action or proceeding filed or instituted in an action or proceeding by a Third
Party against a party to this agreement), whether before or after termination of
this Agreement, shall be finally resolved by binding arbitration. Whenever a
party shall decide to institute arbitration proceedings, it shall give prompt
written notice to that effect to the other party. Any such arbitration shall be
conducted in the English language under the International Dispute Resolution
Procedures and Arbitration Rules of the American Arbitration Association (the
“Rules”) by a panel of three (3) arbitrators appointed in accordance with such
Rules. Any such arbitration shall be held in New York, New York if Innovive is a
defendant or in Tokyo, Japan if TMRC is a defendant. The method and manner of

 



--------------------------------------------------------------------------------



 



discovery in any such arbitration proceedings shall be governed by the Rules.
The arbitrators shall have the authority to grant specific performance and to
allocate between the parties the costs of arbitration (including attorneys’ fees
and expenses of the parties) in such equitable manner as they determine.
Judgment upon the award so rendered may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be. In no event shall a
demand for arbitration be made after the date when institution of a legal or
equitable proceeding based upon such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Notwithstanding the
foregoing, either party shall have the right, without waiving any right or
remedy available to such party under this Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
party, pending the selection of the arbitrators hereunder or pending the
arbitrators’ determination of any dispute, controversy or claim hereunder.
     13.4 Assignment. TMRC and Innovive shall not assign its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that either party may, without such consent, assign
this Agreement and its rights and obligations hereunder (a) to any Affiliate, or
(b) in connection with the transfer or sale of all or substantially all of its
business, or in the event of its merger, consolidation, change in control or
similar transaction. Any permitted assignee shall assume all obligations of its
assignor under this Agreement.
     13.5 Waivers and Amendments. No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
     13.6 Entire Agreement. This Agreement embodies the entire agreement between
the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof except
secrecy agreement as of July 25, 2006, LICENSE AGREEMENT and SUPPLY AGREEMENT
between TMRC and Innovive. There are no representations, understandings or
agreements, oral or written, between the parties regarding the subject matter
hereof that are not fully expressed herein except the secrecy agreement as of
July 25, 2006, LICENSE AGREEMENT and SUPPLY AGREEMENT between TMRC and Innovive.
     13.7 No Benefit to Third Parties. The provisions of this Agreement are for
the sole benefit of the parties and their successors and permitted assigns, and
shall not be construed as conferring any rights in any other Persons. The
Contracts (Rights of Third Parties) Act 1999 shall not apply to this Agreement.
No Person who is not a party to this Agreement (including any employee, officer,
agent, representative, licensee or subcontractor of either party) shall have the
right (whether under the Contracts (Rights of Third Parties) Act 1999 or
otherwise) to enforce any term of this Agreement which expressly or by
implication confers a benefit on that Person without the express prior agreement
in writing of the parties, which agreement must refer to this Section 13.7.
     13.8 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining

 



--------------------------------------------------------------------------------



 



provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
     13.9 Waiver. The waiver by either party hereto of any right hereunder or
the failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
     13.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

                  TMRC CO., LTD.    
 
           
 
  By:        
 
  Name:  
 
Tetsuya Inagaki    
 
  Title:   President & CEO    
 
                INNOVIVE PHARMACEUTICALS,INC.    
 
           
 
  By:        
 
  Name:  
 
Steven Kelly    
 
  Title:   President & CEO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Licensed Patent Rights
PCT/[*](regarding manufacturing method)
EP Patent [*] (application [*])
PCT/[*] (regarding Polymorphism)
Application [*]
PCT/[*] (regarding combination use)
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TM-411 (Tamibarotene)
(LOGO) [y41963y4196301.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
European countries falling under the regulation of the European Medicine Agency
(“EMEA”). In addition, the countries of Norway and Switzerland will be included
in the definition of Territory.



 



--------------------------------------------------------------------------------



 



EXHIBIT D
Joint Development
(to be discussed later)

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Innovive’s Clinical Trial and Schedule
Tamibarotene – Draft Study Timelines
[*]
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 